Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 7  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oe (U.S. Patent Application Publication 20120255938).

Regarding claim 1, Oe discloses a laser processing system comprising: a robot (Oe, Fig. 1, robot 1); a laser emission section provided on the 5robot (laser scanner 4); an irradiation path calculation section configured to calculate an irradiation path of a laser beam emitted from the laser emission section using information on a position of the robot (focus calculation unit 27 creates a “movement path” previously defined), ¶¶0064, 0078);  10a determination section (focus calculation unit – determining welding start range, “the robot system 100 determines whether or not the position of the welding point is located in the welding range on the basis of the laser scanner coordinate system as viewed from the laser scanner …whether or not the welding point is located in the welding range to which a laser beam can be emitted.”) configured to determine whether the irradiation path calculated passes through an allowable irradiation region that is predetermined; and a laser-output reduction section 15configured to reduce output of the laser beam to be emitted to the irradiation path to a second output lower than a first output for processing in accordance with a determination by the determination section that the irradiation path does not pass through the allowable 20irradiation region (¶0078, the robot system 100 can reliably determine whether or not to start welding by simply moving the laser scanner along the reference direction previously defined”).  
Regarding claim 2, Oe discloses all the limitations of claim 1, and further discloses a laser processing system wherein the laser emission section includes a scanner (Oe, scanner 4) configured to perform scan operation, and 25the irradiation path calculation section calculates the irradiation path further using information on a position of the scan operation of the scanner (¶0041, position of laser scanner is used).  
Regarding claim 3, Oe discloses all the limitations of claim 2, and further discloses a laser processing system wherein 30the scanner includes a mirror (42a, 42b) configured to perform the scan operation and a motor (43a, 43b) configured to drive the (position information in citations above)..  
Regarding claim 4, Oe discloses all the limitations of claim 1, and further discloses a laser processing system wherein- 18 - the robot is a multiaxis robot (¶0033, clearly has multi-axis maneuverability), and the information on the position of the robot includes information on a length of an arm between axes of the multiaxis robot (Oe, robot 1, length of arm must necessarily be incorporated for proper positioning) and a current position of a 5motor provided in each of axes at opposite ends of the arm (robot 1, current position of axis must be accounted for to properly position).  
Regarding claim 5, Oe discloses all the limitations of claim 1, and further discloses a laser processing system wherein the information on the position of the 10robot includes a command written in a robot operation program (Oe, ¶27 “interpretation of the common interpretation portion 23”).  
Regarding claim 6, Oe discloses all the limitations of claim 2, and further discloses a laser processing system wherein the information on the position of the 15scan operation includes a command written in a scanner operation program (Oe, ¶27 “interpretation of the common interpretation portion 23”).  
Regarding claim 7, Oe discloses all the limitations of claim 1, and further discloses a laser processing system wherein the laser-output reduction section sets 20the second output to zero (Oe,¶0064 “can be inhibited from emitting a laser beam”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oe (U.S. Patent Application Publication 20120255938)..
Regarding claim 8, Oe discloses all the limitations of claim 1, and but does not further teach a laser processing system wherein the allowable irradiation region is formed of a plurality of regions, 25the second output is set to be associated with each of the plurality of regions so as to have values different from each other between the plurality of regions, the determination section determines 30whether the irradiation path 
However, Oe certainly teaches stopping radiation and only radiating certain areas (¶¶74-75) as well as radiating weirdly shaped and non-contiguous areas.  These, areas would very well be the “plurality of regions” and the machine would have to work to accommodate all those areas and move to get to those areas (¶77).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to radiate a “plurality of areas” with the apparatus as previously described, in order to accomplish more, more efficiently and not have to readjust or manually move the laser.  (see MPEP 2144.04(VI)(B)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715